Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed, 5/24/2022, with respect to 35 U.S.C. 103 rejections under the combination of Sobecki US 20110148575, in view of Adam US 20140338478 have been fully considered but they are not persuasive.
Regarding the combination of Sobecki and Adams not addressing the issue of keeping the ready position of the handle lever stable over a wide range of temperatures and to reduce wear and unwanted retraction of the lever: In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e. ,”ready position is kept stable over a  wide range of temperatures and to reduce wear and unwanted retraction of the lever”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Regarding the combination of Sobecki and Adams not being obvious: In response to applicant's argument that “the skilled person would not have been able to integrate the brake mechanism disclosed in Adam with the reduction system disclosed in Sobecki given the too great structural differences between the devices disclosed respectively by these documents. Indeed, it is respectfully submitted that a person of ordinary skill in the art attempting to adapt the brake mechanism disclosed in Adam in such a way that it fits within the reduction system disclosed in Sobecki would not have had a responsible expectation for success as such a braking mechanism must be tuned to the friction encountered in the transmission mechanism and to the power of the electric motor.”, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Furthermore tuning the braking mechanism to the friction encountered in the transmission mechanism and to the power of the electric motor would be a simple matter of optimization that one skilled in the art would be able to do.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-18, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Sobecki US 20110148575A1, in view of Adam US20140338478A1.
Regarding Claim 17, Sobecki teaches: A transmission mechanism (unnumbered feature comprising: 42b, 44a, 44b, 46, 48) for a vehicle door handle (Fig 5), the vehicle door handle comprising a handle lever (16), movable between a flushing position (Fig 11) being flush with an exterior door panel surface (12a) and a ready position (Fig 12) protruding and graspable by a user, the transmission mechanism being configured to be attached on one side to the handle lever (Attached to handle lever 16 via 48 and 50 interacting with 32 attached to handle lever 16),  and on another side to an electric motor (42), the transmission mechanism comprising: a lever shaft (48), configured to be connected to the handle lever (connected via 50 and 32), a rotation of which causes motion of the handle lever between the flushing and ready positions (P0052); a reduction mechanism (unnumbered feature comprising: 42b, 44a, 44b, 46), configured to adapt an output torque of the electric motor into a rotational motion of the lever shaft, comprising a first reduction stage (unnumbered feature comprising:42b, 44a) and a second reduction stage (unnumbered feature comprising: 44b, 46), each having a worm drive (Fig 7-9), the worm drive of the first reduction stage comprising a first worm (42b) and a first worm gear (44a), and the worm drive of the second reduction stage having a second worm (44b) and another worm gear (46) rotationally coupled to the lever shaft (Fig 9). Sobecki does not teach: a brake mechanism frictionally engaging a rotating element of one of the reduction stages of the reduction mechanism when the lever shaft reaches a rotational braking position comprised between the flush and ready positions of the handle lever, to stop the lever shaft in a position in which the handle lever is in the ready position. Adam teaches that it is known in the art to use a brake mechanism (214, 216a, and 216b) in a worm drive-based reduction system to control output of motor (Adams: P0030-P0034). It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the reduction system of Sobecki to include a brake mechanism as taught by Adams to engage a rotating element of one of the reduction stages and to stop the lever shaft when it is in ready position, to allow more control over the motor and deployment of the handle, increasing controllability and comfort of the transmission mechanism and the handle.
Regarding Claim 18, Sobecki, in view of Adams, teaches: The transmission mechanism according to claim 17, wherein the brake mechanism engages the rotating element of the first reduction stage (Sobecki: Fig 8 and 9. The brake mechanism of Adams would be attached to the end of the shaft that 44b is located on, therefore it would engage shaft of 44b, which is a rotating element of the first gear stage, when brake is applied).
Regarding Claim 19, Sobecki, in view of Adams, teaches: The transmission mechanism according to claim 17, wherein the brake mechanism comprises a braking pad (Adams: 216a) and the lever shaft comprises a radially protruding finger (Sobecki: 50c; Please note: the finger 50c, is part of 50 that lever shaft 48 protrudes through), the radially protruding finger and the braking pad being configured so that when the lever shaft reaches a rotational position corresponding to the braking position of the handle lever, the radially protruding finger presses the braking pad against the rotating element of one of the reduction stages of the reduction mechanism (Please note: It has been held that the recitation that an element is "configured to" perform a function is not a positive limitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. See MPEP 2111.04.) 
Regarding Claim 29, Sobecki teaches: A vehicle door handle (Fig 5), having a handle lever (16) movable between a flushing position (Fig 11) being flush with an exterior door panel surface (12a) and a ready position (Fig 12) protruding and graspable by a user, comprising: an electric motor (42) configured to set the handle lever in motion (P0052); and a transmission mechanism (unnumbered feature comprising: 42b, 44a, 44b, 46, 48) connected on one side to the electric motor (Fig 7-9) and on another side to the handle lever (Attached to handle lever 16 via 48 and 50 interacting with 32 attached to handle lever 16), comprising: a lever shaft (48), configured to be connected to the handle lever (connected via 50 and 32), a rotation of which causes motion of the handle lever between the flushing and ready positions (P0052), a reduction mechanism (unnumbered feature comprising: 42b, 44a, 44b, 46), configured to adapt an output torque of the electric motor into a rotational motion of the lever shaft, comprising two reduction stages (first reduction stage: 42b,44a; second reduction stage: 44b,46), each with a worm drive comprising a worm (first worm: 42b, second worm: 44b) and a worm gear (first worm gear: 44a, second worm gear: 46), the worm of the first reduction stage being set in motion by the electric motor (P0051 L6-10), and the worm gear of the second reduction stage setting the lever shaft in rotation (P0051 L11-13). Sobecki does not teach:  a brake mechanism frictionally engaging a rotating element of one of the reduction stages of the reduction mechanism when the lever shaft reaches a rotational braking position comprised between the flush and ready positions of the handle lever, to stop the handle lever in the ready position. Adam teaches that it is known in the art to use a brake mechanism (214, 216a, and 216b) in a worm drive-based reduction system to control output of motor (Adams: P0030-P0034). It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the reduction system of Sobecki to include a brake mechanism as taught by Adams to engage a rotating element of one of the reduction stages and to stop the lever shaft when it is in ready position, to allow more control over the motor and deployment of the handle, increasing controllability and comfort of the transmission mechanism and the handle.
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Sobecki US 20110148575 A1, and Adam US20140338478A1, further in view of Couto Maquieira US 20180171686 A1.
Regarding Claim 24, Sobecki and Adam teaches: The transmission mechanism according to claim 17. While Sobecki doesn’t explicitly teach the features claimed in claim 24 in the embodiment discussed, the reference generally describes the rotational position of the handle lever being detected by positioning means (Sobecki: P0080) to determine rotational position of the handle and command movement of the handle back to flush position or into ready position (Sobecki: P0077, P0080) using an electronic control unit (Sobecki: 310). Couto Maquieira teaches that it is known in the art to use positioning means in the form of micro switches (Couto Maquieira: 460a, 460b, and 460c), attached to the lever shaft (Couto Maquieira: Fig 19-21, switches 460a and 460b are attached to lever shaft that gear 410 and cams 450a, 450b, and 450c are formed on, via 414) to detect rotational position of the handle lever (Couto Maquieira: P0138, detects position of handle lever via position of cams 450a, 450b, and 450c) to determine rotational position of the lever shaft and command movement of the lever shaft back to flush position or into ready position (Couto Maquieira: P0139, P0141-0154) using an electronic control unit (430) connected to the positioning means and to the electric motor: (Couto Maquieira: P0117 connected to motor, P0138 connected to micro switches). It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Sobecki and Adams to include the positioning means of Couto Maquieira to create a more controllable transmission mechanism and handle, thereby increasing functionality of the transmission mechanism.
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Sobecki US 20110148575 A1, and Adam US20140338478A1, further in view of Hamacher US20160290018A1.
Regarding Claim 30, Sobecki, in view of Adams, teaches: The vehicle door handle according to claim 29. While Sobecki, in view of Adams, doesn’t explicitly teach the features claimed in 30, the combination does disclose a push-push feature to allow the handle lever to move to a position that is graspable by the user in case of failure of the electric motor (Sobecki: P0056). Hamacher teaches that it is known in the art to have a push-push unit (Hamacher: unnumbered feature comprising: 16, 40, 42, 44, and 46) for a flush door handle (Hamacher: Fig 1) that interacts with a radially protruding push-push lever (Hamacher: unnumbered feature comprising: 36,38) that is bound in rotation with a lever shaft (Hamacher: unnumbered feature comprising shaft going through 48). It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Sobecki and Adams, to include the push-push mechanism of Hamacher to improve safety and increase reliability of the transmission mechanism and handle.  
Allowable Subject Matter
Claims 20-23, 25-28, 31-32, and 33-36 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 20, none of the prior art discloses or renders obvious a transmission mechanism having the combination of features recited in claim 20. The closest prior arts of record including Sobecki US 20110148575 A1, and Adam US2014338478A1, teaches a transmission mechanism having much of the claimed structure. They fail to teach the first worm gear comprising an axial cylindrical protrusion against which the baking pad is pressed against when the handle lever reaches the braking position.
Regarding Claims 21-23, these claims are objected to due to their dependencies upon Claim 20.
Regarding Claim 25, none of the prior art discloses or renders obvious a transmission mechanism having the combination of features recited in claim 25. The closest prior arts of record including Sobecki US 20110148575 A1, and Adam US2014338478A1, teaches a transmission mechanism having much of the claimed structure. They fail to teach a preconstrained spring, fitting the contours of a cylindrical spring cage surrounding the lever shaft.
Regarding Claims 26-28, these claims are objected to due to their dependencies upon Claim 25
Regarding Claim 31, none of the prior art discloses or renders obvious a transmission mechanism having the combination of features recited in claim 31. The closest prior arts of record including the combination of Sobecki US 20110148575 A1, Adam US2014338478A1, and Hamacher US2016290018A1, teaches a transmission mechanism having much of the claimed structure. The combination fails to teach the lever shaft having a radially protruding finger that is an extension of the push-push lever. 
Regarding Claim 32, this claim is objected to due to its dependency on claim 31.
Regarding Claim 33, none of the prior art discloses or renders obvious a transmission mechanism having the combination of features recited in claim 33. The closest prior arts of record including the combination of Sobecki US 20110148575 A1, Adam US2014338478A1, and Hamacher US2016290018A1, teaches a transmission mechanism having much of the claimed structure. They fail to teach the first worm gear comprising an axial cylindrical protrusion against which the baking pad is pressed against when the handle lever reaches the braking position.
Regarding Claim 34, this claim is objected to due to its dependency on claim 33.
Regarding Claim 35, none of the prior art discloses or renders obvious a transmission mechanism having the combination of features recited in claim 35. The closest prior arts of record including the combination of Sobecki US 20110148575 A1, Adam US2014338478A1, and Hamacher US2016290018A1, teaches a transmission mechanism having much of the claimed structure. They fail to teach a brake mechanism comprising a braking pad with a ramp on which a radially protruding finger of the lever shaft is pushing when reaching the braking position.
Regarding Claim 36, none of the prior art discloses or renders obvious a transmission mechanism having the combination of features recited in claim 35. The closest prior arts of record including the combination of Sobecki US 20110148575 A1, Adam US2014338478A1, and Hamacher US2016290018A1, teaches a transmission mechanism having much of the claimed structure. They fail to teach a lever shaft that comprises a radially protruding finger that is an extension of a push-push lever to cooperate with a push-push unit to bring the lever to a position that is graspable by the user in case of mechanical or electrical failure of the electric actuation mechanism. [Note: The italicized limitation recites an intended use for the push-push lever and does not hold patentable weight. It is the position of the examiner that this limitation would need to be recited differently to hold patentable weight.]
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER F CALLAHAN whose telephone number is (571)272-5847. The examiner can normally be reached Mon through Thur 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.C./Examiner, Art Unit 3675                                                                                                                                                                                                        
/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675